Case 8:19-cv-01592-JLS-DFM Document 12 Filed 11/12/19 Page 1 of 2 Page ID #:37


 1 Seth M. Lehrman (178303)
   seth@epllc.com
 2 EDWARDS POTTINGER LLC
   425 North Andrews Avenue, Suite 2
 3 Fort Lauderdale, FL 33301
   Telephone: 954-524-2820
 4 Facsimile: 954-524-2822

 5   Attorneys for Plaintiff
     Retina Associates Medical Group, Inc.
 6
   Robert Freund
 7 robert@robertfreundlaw.com
   ROBERT FREUND LAW
 8 10866 Wilshire Blvd., Suite 400
   Los Angeles, CA 90024
 9 Telephone: 323-553-3407

10 Attorneys for Defendants
   Pick Research Solutions, Inc.
11 and David L. Pick

12                         UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14                                 SOUTHERN DIVISION
15
     RETINA ASSOCIATES MEDICAL               )   Case No. 8:19-cv-01592-JLS-DFM
16   GROUP, INC., individually and on behalf )
     of all others similarly situated,       )
17                                           )   [Assigned to the Hon. Josephine L.
                             Plaintiff,      )   Staton]
18                                           )
            vs.                              )
19                                           )   JOINT NOTICE OF SETTLEMENT
                                             )
20   PICK RESEARCH SOLUTIONS, INC. )             (L.R. 16-15.7)
     d/b/a PICK RESEARCH SOLUTIONS )
21   and DAVID L. PICK d/b/a PICK            )   Action Filed: August 19, 2019
     RESEARCH SOLUTIONS,                     )
22                                           )
                             Defendants.     )
23                                           )
                                             )
24

25

26

27

28



     JOINT NOTICE OF SETTLEMENT
Case 8:19-cv-01592-JLS-DFM Document 12 Filed 11/12/19 Page 2 of 2 Page ID #:38


 1         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 2   RECORD:
 3         PLEASE TAKE NOTICE that pursuant to Local Rule 16-15.7, Plaintiff Retina
 4   Associates Medical Group, Inc. and Defendants Pick Research Solutions, Inc. d/b/a
 5   Pick Research Solutions and David L. Pick d/b/a Pick Research Solutions, hereby
 6   inform the Court that they have reached a settlement of Plaintiff’s individual claims
 7   in this matter.
 8         The parties are presently drafting, finalizing, and executing the formal
 9   settlement documents. Upon full execution, the parties will file the appropriate
10   documents with the Court
11

12   DATED: November 12, 2019                EDWARDS POTTINGER LLC
                                             SETH M. LEHRMAN
13

14                                           By: /s/ Seth M. Lehrman
                                                  Seth M. Lehrman
15
                                               Attorneys for Plaintiff
16                                             RETINA ASSOCIATES MEDICAL
                                               GROUP, INC.
17

18
     DATED: November 12, 2019                ROBERT FREUND LAW
19
                                             ROBERT FREUND
20

21
                                             By: /s/ Robert Freund
                                                  Robert Freund
22                                             Attorneys for Defendants
                                               PICK RESEARCH SOLUTIONS, INC.
23                                             and DAVID L. PICK
24

25

26

27

28


                                              1
     JOINT NOTICE OF SETTLEMENT
